DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 8-13, 16, and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  Zhang et al (US Patent No. 10,966,227 B2) .
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Regarding claims 1 and 11, Zhang discloses a method for simultaneous transmission of data over a plurality of frequency segments of a communication channel, the method comprising: 
one of i) a 2 GHz band, ii) a 5 GHz band, and iii) a 6 GHz band, and wherein  the second frequency segment is in a second RF band that is another one of i) a 2 GHz band, ii) a 5 GHz band, and iii) a 6 GHz band (Fig. 5 and 80th paragraph, channel 508 may be in one RF band while channel 516 may be in another band); 
adding, by the one or more synchronized MAC processors (Fig. 4A), padding to at least the second A-MPDU to align the plurality of A-MPDUs in time (24th and 77th paragraph and Fig. 5, the first and second RF signals 504 and 512 include MPDUs transmitted to a client station.  As illustrated in Fig. 5, the signal 512 includes MPDU having a padding 536.  The MAC processor configured to generated MPDU while PHY processor configured to generate PPDU.  Therefore, the padding 536 of MPDU must be appended by the MAC processor.  MDPU of channel 2 is padded therefore all A-MPDUs start and end at same time);
concurrently providing, with the one or more synchronized MAC processors, the plurality of A- MPDUs to one or more physical layer (PHY) processors implemented on the one or more IC devices (24th  and 48th paragraph, MPDUs generated at the MAC layers 308 and 312 are concurrently delivered to baseband 324 and 332 of PHY layers for simultaneously transmission over the first and second channels), the one or more PHY processors including at least a first transmit processor corresponding to the first frequency segment (Fig. 3, baseband 324 and radio 328 correspond to channel 1) and a second transmit 
generating, with the one or more PHY processors, a plurality of PHY protocol data units (PPDUs) to include the plurality of A-MPDUs, including i) generating a first data portion of a first PPDU to include the first A-MPDU (Fig. 5, PPDU 504 includes first A-MPDU) and ii) generating a second data portion of a second PPDU to include the second A-MPDU (Fig. 5, PPDU 512 includes second A-MPDU); 
generating, with the one or more PHY processors, a plurality of radio frequency (RF) signals for transmission over the plurality of frequency segments, including i) generating, with the first transmit processor, a first RF signal for transmission of the first PPDU over the first frequency segment (Fig. 3, baseband 324 and radio 328 generate PPDU 504 for transmission in channel 1, illustrated in Fig. 5) and ii) generating, with the second transmit processor, a second RF signal for transmission of the second PPDU over the second frequency segment (Fig. 3, baseband 332and radio 336 generate PPDU 512 for transmission in channel 1, illustrated in Fig. 5); and 
transmitting, with the one or more PHY processors, the plurality of RF signals, including transmitting the first RF signal in the first frequency segment simultaneously with transmitting the second RF signal in the second frequency segment (Fig. 5).

Regarding claims 2 and 12, Zhang discloses that wherein: Page 33 of 40PATENT APPLICATIONAttorney Docket No.: MP13025Customer No. 123859generating the first A-MPDU comprises generating the first A-MPDU to include a first information bit stream corresponding to a first A-MPDU length (Fig. 5, PHY data portion 524 has a length), and generating the second A-MPDU comprises generating the second A-MPDU to include a second information bit stream corresponding to a second A-MPDU length (Fig. 5, PHY data portion 532 has a length).

Regarding claims 3 and 13, Zhang discloses that wherein: generating the first A-MPDU comprises generating the first information bit stream to include a first number of bits determined based on 

Regarding claims 6 and 16, Zhang discloses that wherein generating the plurality of RF signals includes: parsing, with the first transmit processor, the first information bit stream of the first A- MPDU to a first number of spatial streams, and parsing, with the second transmit processor, the second information bit stream of the second A-MPDU to a second number of spatial streams different from the first number of spatial streams (44th paragraph, independent data streams are transmitting using different spatial streams allocated to different client stations).  

Regarding claims 8 and 18, Zhang discloses that wherein generating the plurality of PPDUs comprises generating the plurality of PPDUs corresponding to a multi-user (MU) transmission to multiple communication devices (44th paragraph, PPDU is a MU-MIMO PHY data unit transmitted to multiple client stations).  

Regarding claims 9 and 19, Zhang discloses that wherein transmitting the plurality of RF signals includes transmitting the first RF signal in the first frequency segment synchronously with transmitting the second RF signal in the second frequency segment (Fig. 5, PPDU 504 is synchronous with PPDU 512).

Regarding claims 10 and 20, Zhang discloses that wherein transmitting the plurality of RF signals includes transmitting the first RF signal in the first frequency segment asynchronously with transmitting th paragraph, asynchronous DBC operation over two or more communication channels).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Niu et al (US 2012/0028671 A1).
Regarding claims 4-5, 14, and 15, Zhang discloses transmitting multiple PPDUs in multiple frequency segments (Fig. 5).  Zhang does not disclose that wherein generating the plurality of RF signals includes: encoding, with the first transmit processor, the first information bit stream corresponding to the first A-MPDU using a first coding rate and/or a first modulation scheme, and encoding, with the second transmit processor, the second information bit stream corresponding to the second A-MPDU using a second coding rate and/or second modulation scheme different from the first coding rate and/or different from first modulation scheme.  Niu discloses transmissions of each A-MPDU independently with different MCS (23rd paragraph).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include encoding different MCS for different A-MPDU in Zhang’s system, as suggested by Niu, to compensate for different channel conditions.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang.
Regarding claims 7 and 17, Zhang discloses MU-MIMO transmission (44th paragraph).  Zhang does not disclose generating the plurality of PPDUs corresponding to a single user (SU) transmission to a single communication device.  However, SU-MIMO transmission is well known in the art.  Therefore, it .

Response to Arguments
Applicant's arguments filed August 5, 2021 have been fully considered but they are not persuasive. 
Applicant argues in page 14 that Zhang fails to disclose adding, by the one or more synchronized MAC processors, padding to at least the second A-MPDU to align the plurality of A-MPDUs in time and wherein the one or more synchronized MAC processors also concurrently provide … the plurality of A-MPDUs to one or more physical PHY processors as now recited in claim 1.
Examiner respectfully disagrees.  Zhang discloses that the first and second RF signals 504 and 512 include MPDUs transmitted to a client station (77th paragraph).  As illustrated in Fig. 5, the signal 512 includes MPDU having a padding 536.  Zhang discloses that the MAC processor configured to generated MPDU while PHY processor generates PPDU (24th paragraph).  Therefore, the padding 536 included in the MDPU must be appended by the MAC processor.
Furthermore, Zhang discloses that M-PDDUs generated at the MAC layers 308 and 312 are concurrently delivered to baseband 324 and 332 for simultaneously transmission over the first and second channels (Fig. 3 and 48th paragraph).  Therefore, Zhang clearly discloses the concurrently providing …. PHY processors.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH VU H LY whose telephone number is (571)272-3175.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANH VU H. LY
Primary Examiner
Art Unit 2472